Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US Patent 9405341), in view of  CN document (CN 102970146; cited in IDS), further in view of Balasubramaniam (US Patent Application Publication 2016/0127135). 

For claim 1, Kao teaches the following limitations: Power sourcing equipment (100 in Fig 1), comprising: a power supply port (10a -10d, 20a -20d as shown in Fig 1), a power sourcing equipment PSE component (processor 30 in Fig 3);  detection component (50 in Fig 3), a control switch (switches in 60a in Fig 3) and a power switch (multiple way switch 40a in Fig 3),  the power supply port is connected to the control switch (Fig 3), the control switch is connected to PSE component and the detection component and the power supply port (Fig 3; 50 and 30 are separately connected to 60a), and the PSE component is connected to the power switch (Fig 3; 30 connected to 40a); the detection component is configured to: detect the power supply port when being connected to the power supply port (lines 5-10 of col 2; 50 determines ; and send a first instruction when the power supply port is connected to a valid powered device PD (the detection signals; lines 19-25 of col 2), wherein the first instruction is used to connect the PSE component and the power supply port (based on the detection signal, the processor provides instruction to control switch to connect the port for power; therefore, processor, control switch and power ports are connected; Fig 3; lines 63-66 of col 2; lines 1-5 of col 3; lines 25-30 of col 3; lines 40-52 of col 3).
Kao does not explicitly teach the following limitations:
PSE component is a chip
The power switch configured to connect the PSE chip to a power supply
Send the first instruction to the control switch, control switch is configured to disconnect the detection component from the power supply port,
the power switch is configured to enable the power supply of the PSE chip to be connected according to the first instruction.

The document CN 102970146 mentions the following:
The power switch configured to connect the PSE component to a power supply (Fig 5 shows PSE power; [0056] and [0059] mentions that PSE power can be turned on or off by the device control; thus the PSE power has a switch that can be turned on/off) by the low power detection component (“Device control” shown in Fig 5) 
Send the first instruction to the control switch to connect the PSE component and the power supply port (“PSE control” is the PSE component and the Device control (i.e. detection component) sends instruction to “Switch” (i.e., control switch) to 
power switch enabling power supply of the PSE component to be connected by the device control module to the power supply (Fig 6; Page 2)
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kao with the teachings of the CN document to have a switch to control the supply of the PSE component. As the CN document mentions in page 2 and Fig 6 that a device control module is used to start the power supply and the power supply control module with separate supply for the PSE component  during the start-up time so that electrical energy can be saved, the PSE component of Kao can  have a separate power supply that can be energized via a switch so that processor 30 can be power saved whenever necessary. The use of a switch to connect the processor 30 to a second power supply provides the opportunity to have the increased power supply during operation, while turning off during non-operation. The processor 30 with associated switch can be controlled via 50 based on the knowledge of CN document. The power supply 602 can be minimized because 602 needs to provide minimum power to 30 and 50 when no PD is connected. The system is power saved. In Kao, the control signal is sent from the detection circuit 50 to PSE component 30 and the PSE component 30 sends the instructions to control switches Q1-Q6 (lines 19-25 of col 3). With the teachings from CN document, the detection component can directly send the instructions to the control switch (Fig 5; “Device control” sends the signal to “Switch”). 

st page; first few para of page 2; page 4). For further clarification, Examiner cites Balasubramanium Fig 2 that teaches programmable supply to detection component based on the control signal of the PSE component (208 provides control signal to 218 to control voltage to 206. The Mux 218 can have an option to ground voltage to 206 whenever power saving is necessary. It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Kao, CN document and Balasubramanian. Kao teaches temperature control and power control (lines 50-56 of col 2). Such power control can be enhanced by turning off the detection component. Kao can use a switch Q8 in 60a of Fig 3, connected to detection component 50 so that detection component can be turned off whenever power savings is required. The cited art does not mention that the PSE component is a chip. Kao teaches that the processor can be an FPGA (lines 53-58 of col 3), which is typically a chip. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use a chip because chip can be easily available and realized for FPGA operation. 

For claim 3, Fig 3 and Kao col 3 mentions that PSE component communicates with the port and outputs voltage via the Q switches to port. 

For claim 4, Balasubramanium, Fig 2 provides direct output voltage to port by PSE component. 

For claim 5, cited art does not teach that the low power detection component has 10 v to operate. However, this is known in the art. It would have been obvious for ordinary skill in the art before the effective filing date to operate the detection component with 10 V based on availability and circuit/system size. 

For claim 6, cited art does not teach that the detection component is located on the PSE chip. However, Kao mentions that the processor can be FPGA (lines 53-58 of col 3). Therefore, the detection component can be located with FPGA by reprogramming. 

For claim 7, Kao teaches the following limitations: A method for power over Ethernet  comprising: detecting, by the detection component (50 in Fig 3) of a PSE (100 in Fig 1), whether a power supply port  (10a -10d, 20a -20d as shown in Fig 1) of PSE connected to a valid PD (lines 5-10 of col 2; 50 determines whether ports are connected to PD) wherein the Power sourcing equipment (100 in Fig 1), comprising: a power sourcing equipment PSE component (processor 30 in Fig 3) and a control switch (switches in 60a in Fig 3); wherein the control switch is connected to the low power detection component, PSE component and power supply port (Fig 3; switches Q1-Q6 is connected detection component 50, PSE component 30 and port 20s);  in response to detecting that the power supply port is connected to the valid PD (the detection signals; lines 19-25 of col 2), sending a first instructions to the control switch the first instruction instructs the control switch to connect the PSE component and the power supply port ((based on the detection signal, the processor provides instruction to 

Kao does not explicitly mention that the power supply is disconnected from the PSE chip. In Kao, there is only one power supply 602, which is always connected to processor. Further Kao does not explicitly mention about PSE being a chip. 

The document CN 102970146 mentions the following:
The power switch configured to connect the PSE component to a power supply (Fig 5 shows PSE power; [0056] and [0059] mentions that PSE power can be turned on or off by the device control; thus the PSE power has a switch that can be turned on/off) by the low power detection component (“Device control” shown in Fig 5) 
Send the first instruction to the control switch to connect the PSE component and the power supply port (“PSE control” is the PSE component and the Device control (i.e. detection component) sends instruction to “Switch” (i.e., control switch) to connect PSE component to be powered and to be connected with the port; [0075]; [0077] and [0079]),
power switch enabling power supply of the PSE component to be connected by the device control module to the power supply (Fig 6; Page 2)
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kao with the teachings of the CN document 

Kao, in view of CN document does not explicitly mention that the detection circuit to be disconnected during operation. However, the various teachings of CN documents encourages to turn the components off whenever necessary (last para in 1st page; first few para of page 2; page 4). For further clarification, Examiner cites Balasubramanium Fig 2 that teaches programmable supply to detection component based on the control signal of the PSE component (208 provides control signal to 218 to control voltage to 206. The Mux 218 can have an option to ground voltage to 206 whenever power saving is 

For claim 8, lines 5-25, col 2, Kao teaches the detection component to be connected/not connected with valid PD and detection component is powered with PSE is disconnected from ports. The disconnection of PSE chip from supply is taught by CN document as explained above with respect to claim 7. 

For claim 9, Balasubramanium Fig 2 that teaches programmable supply to detection component based on the control signal of the PSE component (208 provides control signal to 218 to control voltage to 206. The Mux 218 can have an option to ground voltage to 206 whenever power saving is necessary. It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Kao, CN document and Balasubramanian. Kao teaches temperature control and power control (lines 50-56 of col 2). Such power control can be enhanced by turning off the detection 

For claim 10,  Balasubramanium Fig 2 that teaches programmable supply to detection component based on the control signal of the PSE component (208 provides control signal to 218 to control voltage to 206. The Mux 218 can have an option to ground voltage to 206 whenever power saving is necessary. It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Kao, CN document and Balasubramanian. Kao teaches temperature control and power control (lines 50-56 of col 2). Such power control can be enhanced by turning off the detection component. Kao can use a switch Q8 in 60a of Fig 3, connected to detection component 50 so that detection component can be turned off whenever power savings is required. Fig 3 and Kao col 3 mentions that PSE component communicates with the port and outputs voltage via the Q switches to port.

For claim 11, Kao teaches the following limitations: A power supply system (Fig 1) comprising a powered device (200 in Fig 1) and Power sourcing equipment (100 in Fig 1), comprising: a power supply port (10a -10d, 20a -20d as shown in Fig 1), a power sourcing equipment PSE component (processor 30 in Fig 3);  detection component (50 in Fig 3), a control switch (switches in 60a in Fig 3) and a power switch (multiple way switch 40a in Fig 3),  the power supply port is connected to the control switch (Fig 3), the control switch is connected to PSE component and the detection component and the power supply port (Fig 3; 50 and 30 are separately connected to , and the PSE component is connected to the power switch (Fig 3; 30 connected to 40a); the detection component is configured to: detect the power supply port when being connected to the power supply port (lines 5-10 of col 2; 50 determines whether ports are connected to PD); and send a first instruction when the power supply port is connected to a valid powered device PD (the detection signals; lines 19-25 of col 2), wherein the first instruction is used to connect the PSE component and the power supply port (based on the detection signal, the processor provides instruction to control switch to connect the port for power; therefore, processor, control switch and power ports are connected; Fig 3; lines 63-66 of col 2; lines 1-5 of col 3; lines 25-30 of col 3; lines 40-52 of col 3).
Kao does not explicitly teach the following limitations:
PSE component is a chip
The power switch configured to connect the PSE chip to a power supply
Send the first instruction to the control switch, control switch is configured to disconnect the detection component from the power supply port,
the power switch is configured to enable the power supply of the PSE chip to be connected according to the first instruction.

The document CN 102970146 mentions the following:
The power switch configured to connect the PSE component to a power supply (Fig 5 shows PSE power; [0056] and [0059] mentions that PSE power can be turned on or off by the device control; thus the PSE power has a switch that can be turned on/off) by the low power detection component (“Device control” shown in Fig 5) 
Send the first instruction to the control switch to connect the PSE component and the power supply port (“PSE control” is the PSE component and the Device control (i.e. detection component) sends instruction to “Switch” (i.e., control switch) to connect PSE component to be powered and to be connected with the port; [0075]; [0077] and [0079]),
power switch enabling power supply of the PSE component to be connected by the device control module to the power supply (Fig 6; Page 2)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kao with the teachings of the CN document to have a switch to control the supply of the PSE component. As the CN document mentions in page 2 and Fig 6 that a device control module is used to start the power supply and the power supply control module with separate supply for the PSE component  during the start-up time so that electrical energy can be saved, the PSE component of Kao can  have a separate power supply that can be energized via a switch so that processor 30 can be power saved whenever necessary. The use of a switch to connect the processor 30 to a second power supply provides the opportunity to have the increased power supply during operation, while turning off during non-operation. The processor 30 with associated switch can be controlled via 50 based on the knowledge of CN document. The power supply 602 can be minimized because 602 needs to provide minimum power to 30 and 50 when no PD is connected. The system is power saved. In Kao, the control signal is sent from the detection circuit 50 to PSE component 30 and the PSE component 30 sends the instructions to control switches Q1-Q6 (lines 19-25 of col 3). With the 

Kao, in view of CN document does not explicitly mention that the detection circuit to be disconnected during operation. However, the various teachings of CN documents encourages to turn the components off whenever necessary (last para in 1st page; first few para of page 2; page 4). For further clarification, Examiner cites Balasubramanium Fig 2 that teaches programmable supply to detection component based on the control signal of the PSE component (208 provides control signal to 218 to control voltage to 206. The Mux 218 can have an option to ground voltage to 206 whenever power saving is necessary. It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Kao, CN document and Balasubramanian. Kao teaches temperature control and power control (lines 50-56 of col 2). Such power control can be enhanced by turning off the detection component. Kao can use a switch Q8 in 60a of Fig 3, connected to detection component 50 so that detection component can be turned off whenever power savings is required. The cited art does not mention that the PSE component is a chip. Kao teaches that the processor can be an FPGA (lines 53-58 of col 3), which is typically a chip. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use a chip because chip can be easily available and realized for FPGA operation. 

For claim 13, Fig 3 and Kao col 3 mentions that PSE component communicates with the port and outputs voltage via the Q switches to port. 

For claim 14, Balasubramanium, Fig 2 provides direct output voltage to port by PSE component. 

For claim 15, cited art does not teach that the low power detection component has 10 v to operate. However, this is known in the art. It would have been obvious for ordinary skill in the art before the effective filing date to operate the detection component with 10 V based on availability and circuit/system size. 

For claim 16, cited art does not teach that the detection component is located on the PSE chip. However, Kao mentions that the processor can be FPGA (lines 53-58 of col 3). Therefore, the detection component can be located with FPGA by reprogramming. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that the cited art does not teach that the PSE component can be a hardware chip. 

Examiner agrees that cited art does not explicitly mention that the PSE component is a chip. The rejection mentions : “The cited art does not mention that the PSE component is a chip. Kao teaches that the processor can be an FPGA (lines 53-58 of col 3), which is typically a chip”. In support, Examiner attached the Wikipedia that mentions “FPGA is 

Applicant further argues that cited art does not teach first instruction instructs the control switch to connect the PSE component and the power supply port. 

Examiner disagrees. The reference Kao teaches the control instruction from the processor to the control switch to connect the PSE component with the power supply port (based on the detection signal, the processor provides instruction to control switch to connect the port for power; therefore, processor, control switch and power ports are connected; Fig 3; lines 63-66 of col 2; lines 1-5 of col 3; lines 25-30 of col 3; lines 40-52 of col 3). However, Kao does not teach the detection component to send the instruction to the control switch. This is taught by the CN document Fig 5 where detection component (“Device control”) sends the instruction to switch to turn on path between PSE component (“PSE control”) to turn the PSE component and the ports on. Therefore, the combination can modify the system to send the instructions from the detection component to the control switch.  In the CN document, the “Device control” in Fig 5 is equated with “detection component” and “PSE control” in Fig 5 is equated with PSE component. 

Examiner proposed allowable subject matter: The following can be incorporated into claim 1 as an allowable subject matter: 
“wherein when the PSE chip is reconnected to the power supply port and the power supply after a disconnection, the PSE chip is configured to directly output a normal supply voltage through the power supply port without detecting the power supply port again” [according to para [0066] of applicant’s disclosure]

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186